 SEARS, ROEBUCK & COMPANY311SEARS, ROEBUCK & COMPANYand RETAIL UNION OF NEWJERSEY, LOCAL 108, affiliated with RETAIL, WHOLESALEAND DEPARTMENT STORE UNION, CIO, Petitioner. CaseNo. 4=RC-1898. April 2Z, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Leonard C.Gilbert, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudical error and are herebyaffirmed. 1,Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Houston, Styles, and Peter-son] .Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labororganizationinvolvedclaims to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit:IAt the outset of the hearing; the Employer moved to dismiss this proceeding on thegrounds that(1) the hearing officer was disqualifiedbecause he had participated in the investi-gation of unfair labor practice chargespreviouslyfiled against the Employer by the Petitioner,and (2)these charges should have been processed before any action was taken on the petition.In support of the first motion, whichthe tl>;aring officer denied,the Employer relied uponSection 5 (c) of the Administrative Procedure Act (Public Law 404. 79th Cong.,Chap. 324;5 U.S.C;A.Sec. 1001, et seq). As proceedulg.$involving certification of employee representa-tives are specifically excepted from Sections 5, 7, and 8 of the Administrative Procedure Act,we find no merit in this motion.See Angelus ChevroletCo., 88 NLRB929; Deep Oil Develop-ment Company,74 NLRB941.With respect to the second motion, which the hearing officeralso denied, it appears that ttie Piiitioner filed a waiver of its right to object to this pro-ceeding on the basis of the charges it had filed against the Employer. The Board has repeatedlyheld that it will hot, under such circulnstanccs,delay a representation proceeding. South-westernMichigan BroadcastitColuipany,94 NLRB 30;Stow and Davis Furniture Co., 92NLRB 80. The hearing officer's denial of these motions is therefore affirmed.The Employer also contended that the hearing officer erred in denying its request for anadjournment of the hearing iii order that it might appeal the foregoing rulings directly to theBoard.In connection with This contention,the Employer urged that Section 102. 28 of the Board'sRules and Regulations affords a party "a right at any time to take an immediate appeal to theBoard."That section is inapposite as it pertains to appealsfromrulings of Trial Examinersmade in unfair labor practice cases. As Section 102.57(c),which is controlling here,providesthat"Unless expressly authorized by these Rules and Regulations,rulings by the regionaldirector and by the hearing officer shall not be appealed directly to the Board except byspecial permission of the Board,but shall be consideredby theBoard when it reviews theentire record,"we find,contrary to the Employer's dontention,that the hearing officerproperly denied the Employer's request for an adjournment.The hearing officer referred to the Board the Petitioner'smotion to strike any brief filedherein by the Employer on the ground that the Employer refused to take a position at thehearing with respect to the appropriateness of the proposed unit. As each party is entitled,under the Board'sRules and Regulations,to file a timely brief commenting on the evidenceand setting forth its position,we deny this motion.See Arthur B. Woods, Lewis A. Woods,and George Lindahl,co-partners doing business as Valley Concrete Company. 88 NLRB 519. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Petitioner seeks a unit of all selling and nonselling em-ployees at the Employer'smain store, farm store,and servicestation on Stockton Street, Trenton,New Jersey, as well as theemployees in the Employer'swarehouse on Laylor Street inthat city,including regular part-time selling and nonsellingemployees,but excluding confidential employees,seasonal em-ployees,executives,division managers,department heads, andall other supervisors as defined in the Act. The Employer tookno position at the hearing with respect to the appropriatenessof the unit.In its brief,however,the Employer contended thatthe telephone operators,the personnel and placement depart-ment employees,and the secretary to the manager and opera-ting superintendent should be excluded on the ground that theyare confidential employees,and that the advertising managershould be excluded because he posseses supervisory or execu-tiveauthority.Moreover,theEmployer requested that theBoard reopen the record for the purpose of adducing furtherevidence with respect to the duties of the nonselling departmentheads as well as the number of employees they supervise. Weshall therefore consider the unit placement of these individuals.Telephone operators:The telephone operators perform theusual duties of their classification.They transmit incoming andoutgoing telephone calls and messages for telegraphic com-munications,and operate a loudspeaker system to announcespecial sales to customers.Itappears that on occasion theymay receive or transmit messages concerning labor relations.Because of their connection with these messages,the Employercontends that the telephone operators are confidential em-ployees and should be excluded from the unit.The Board haspreviously held,however, that the fact that telephone operatorsmay occasionally obtain information on labor relations doesnot constitute a substantial reason to deny them the rights ofcollective bargainingAccordingly,we find that the Employer'stelephone operators are not confidential employees and we shalltherefore include them in the unit.Personnel and placement department employees:The Em-ployer has two employees in the personnel and placement de-partment. Their duties involve the maintenance of a "ticklerfile"which contains information as to the eligibility of em-ployees to participate in the Employer's profit-sharing planand the group-insurance system.Moreover,they also maintainthe personnel records of the employees which reflect suchmatters as disciplinary action taken against such employees.Although the Employer urges the exclusion of these individualsas confidential employees,apparently on the ground that theirduties are related to matters affecting the Employer's laborrelations,the record does not establish that these individualsassist any department head who possesses any duties or re-sponsibilities with respect to the formulation or effectuationof the Employer's general labor relations policies.Accordingly,we find that the personnel and placement employees are not2 See American Locomotive Company,92 NLRB 115;Phillips Oil Company,91 NLRB 534. SEARS, ROEBUCK&COMPANY313confidential employees,and we shall therefore include them inthe unit.ISecretary to the manager and operating superintendent: Thestoremanager and the operating superintendent share theservices of one secretary.This individual handles correspond-ence for these two supervisors,including the memoranda whichthey prepare regarding personnel relations.The Employer con-tends that this secretary should be excluded from the unit be-cause of her relationship to the manager and operating superin-tendent. However,the Employer stated at the hearing that thesetwo supervisors,who are local officials of a nationwide concern,do not formulate the Company'sgeneral labor relationspolicies but rather administer such policies which have beenadopted on the nationwide level by other officials of the Em-ployer. As the manager and the operating superintendent donot establish labor relations policy for the entire Company, andas it does not appear that the secretary attends any meetingsat which general labor relations policy is formulated,we findthat she is not a confidential employee.We shall therefore in-clude her in the unit.4Advertising manager: The advertising department at the Em-ployer'sTrenton establishment consists of the advertisingmanager and his assistant.The advertising manager canvassesthe various advertising media to determine the most effectivemeans by which the Employer'sgoods and services may bepresented to the buying public. He is allotted a certain budgetwith which to arrange an advertising program,formulatesadvertising policy for the Employer in concert with the mana-ger, and prepares promotional brochures which are distributedto customers in the stores.The assistant to the advertisingmanager maintains constant contact with employees on theselling floors to determine the efficacy of the advertising pro-gram. The record does not establish to what extent,if at all,the advertising manager possesses supervisory authority overhis assistant.However, without deciding the advertisingmana-ger's supervisory status under the Act,we find that the workand interests of this individual are so diverse from those ofthe employees in the unit as to warrant excluding him.5Nonselling department heads: In its brief, the Employerrequested that the record be reopened to adduce further testi-mony with respect to the duties which the department headsperform and the number of employees these individuals super-vise.However,the record reveals,and the Employer con-firms in its brief,that each nonselling department head exer-cises the same supervisory functions as the supervisors inthe selling department whom the parties do not dispute aresupervisors within the meaning of the Act.As the record con-tains sufficient evidence with respect to the functions of theseindividuals,which clearly indicate that they are supervisors,3 See PhillipsOil Company, 91 NLRB 534, 538.4 See Ball BrothersCompany, Incorporated, 87 NLRB 34.5 See Cherry and Webb Company, 93 NLRB 9. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDwe shall exclude them from the unit. Accordingly, the Em-ployer's request to reopen the record is denied.Accordingly,we find that all selling and nonselling employeesat the Employer'smain store,farm store,and service stationon Stockton Street,Trenton,New Jersey,as well as the em-ployees in the Employer'swarehouseon LaylorStreet in thatcity,including regular part-time selling and nonselling em-ployees,but excluding confidential employees,seasonal em-ployees,executives,division managers,department heads, andall other supervisors as defined in the Act,constitute a unitappropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.(Text of Direction of Election omitted from publication.]OSWEGO FALLS CORPORATIONandUNITEDPAPERWORKERS OF AMERICA, CIO, Petitioner. Case No. 17-RC-1505. April 22, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William J.Cassidy,hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this casetoa three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case,theBoard finds:1.TheEmployer is engaged in commerce within themeaning ofthe Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner requests a unit limited to the productionandmaintenance employees of the Employer'sKansas City,Kansas,plant. The Employer and the Intervenor, InternationalBrotherhood of Pulp, Sulphite, and Paper Mill Workers ofU. S. and Canada, Local Union No. 510, AFL, contend thatbecause of a bargaining history on a broader basis, theseemployees may only be represented together with employeesat the Employer's Fulton, New York, plant.The Employer'smain plant is at Fulton, where it operatesapulpmill,a paper mill, and a conversion plant for themanufacture of paper food containers and enclosures. Atitsbranch plant in Kansas City, as well as at certain otherplants not here involved, it makes only paper food containers.The Fulton and Kansas City plants are 1,200 miles apartand have separate managers,but there is a single production104 NLRB No: 45.